Darrell Hickman, Justice dissenting. In my opinion the legislature cannot confer jurisdiction in a criminal case upon a municipal court when the act is committed beyond its corporate limits. That was the intent of the constitution in its scheme of inferior courts. Ark. Const, art. 7, §§ 40,45. See also my dissent in Pulaski County Municipal Court v. Scott, 272 Ark. 115, 612 S.W.2d 297 (1981). The effect of the majority’s decision is that an offense committed in one city can be tried in another. This is not a question of venue, but of jurisdiction. Furthermore, the statute does not state cases from city courts may be transferred to another court, only cases from justices of the peace courts. Whatever happened to the law that we interpret legislative acts according to the clear meaning of the words used? City of North Little Rock v. Montgomery, 261 Ark. 16, 546 S.W.2d 154 (1977); Vault v. Adkisson, 254 Ark. 75, 491 S.W.2d 609 (1973). This is yet another decision compounding the confusion that exists in the inferior court system.